Citation Nr: 0809063	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  07-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2004, for the grant of service connection for bilateral 
hearing loss and tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied entitlement 
to an effective date earlier than August 17, 2004, for the 
above conditions.  

The veteran resides within the jurisdiction of the Newark, 
New Jersey RO.

In March 2008, the Board granted a motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  In a January 2005 rating decision the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
August 17, 2004.  The veteran was notified of this decision 
in January 2005, and did not submit a notice of disagreement 
within one year.

2.  There has been no allegation of clear and unmistakable 
error in the January 2005 rating decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to August 17, 2004, for service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5110, 
5109A, 7105(c) (West 2002); 38 C.F.R. §§ 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In a rating decision dated in January 2005, the RO granted 
service connection for bilateral hearing loss and tinnitus, 
effective August 17, 2004.  The veteran was notified of this 
decision later in January 2005.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  
38 U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final. 38 U.S.C.A. § 7105(c). 

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201 (2005).

After the RO issued the January 2005 rating decision, no 
communication was received from the veteran until May 2006, 
when the veteran wrote that he was seeking "retro for an 
earlier effective date than September 2004 for my hearing 
problem."

This communication from the veteran does not constitute a 
notice of disagreement, because it was not filed within one 
year of the notice of the January 2005 rating decision.

In the absence of a timely notice of disagreement the January 
2005 decision became final.  Final decisions can be revised 
on only two ways.  First, they can be reopened upon 
submission of new and material evidence.  Because the 
effective date for a grant based on new and material evidence 
can be no earlier than the date of application to reopen, 
reopening based on new and material evidence can never result 
in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 
2002); Loenard v. Nicholson, 405 F.3d 1338, 1337 (Fed. Cir. 
2005).

The second route to an earlier effective date is through a 
successful claim of clear and unmistakable error in the prior 
decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a) (2007).

There has been no allegation of clear and unmistakable error 
in the January 2005 rating decision.

This case involves an attempt to make a free standing claim 
for an earlier effective date.  Such a claim is not legally 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
such a case, the Board is required to dismiss the appeal.  
Rudd v. Nicholson, at 300.  Accordingly, the claim for 
entitlement to an effective date earlier than August 17, 
2004, for the grant of service connection for bilateral 
hearing loss and tinnitus is dismissed


ORDER

The claim for entitlement to an effective date earlier than 
August 17, 2004, for the grant of service connection for 
bilateral hearing loss and tinnitus is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


